 

AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607

 

UNITED STATES DISTRICT COURT

for the

Eastern District of California

*UNITED STATES OF AMERICA,

)
v. )
) Case No. 1:19-po-00151-SAB
HARIHARAN GANESH )
)
Defendant )

 

 

, CLERK, U.S, DATTH
EASTERN Dish F CALIFORNIA
PROBATION ORDER UNDER 18 U.S.C. § 3607 SOTYCLER .

The defendant having been found guilty of an offense described under 36 C.F.R. 2.35(b)(2), and it is appearing
that the defendant (1) has not, prior to the commission of such offense, been convicted of violating a federal or state law
relating to controlled substances, and (2) has not previously been the subject of a disposition under this subsection,

IT IS ORDERED: The defendant is placed on probation as provided in 18 U.S.C. § 3607 for a period of
12 months, expiring on 9/18/2020, without a judgment of conviction first being entered. The defendant must comply
with the standard conditions of probation set forth below and the following conditions found on page two:

1. The defendant's probation shall be unsupervised by the probation office.

2. The defendant is ordered to obey all federal, state, and local laws.

3. The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and
contact number.

Date: 9/19/2019

 

— STANEEYA-BOONE
United States Magistrate Judge

 

Defendant’s Consent

I have read the proposed probation order under 18 U.S.C. § 3607 and the conditions of probation. I understand
that if I violate any conditions of probation, the court may enter a judgment of conviction and proceed as provided by
law. I consent to the entry of the order.

I also understand that, if I have not violated any condition of my probation, the court, without entering a
judgment.of conviction, (1) may dismiss the proceedings and discharge me from probation before the expiration of the
term of probation, or (2) must dismiss the proceedings and discharge me from probation at the expiration of the term of

probation.
ren
"Os of Defendant

Signature of Defendant’s Attorney

 

 

 
 

ue

AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)

Conditions of Probation

While on probation, you must also:

d

4. The Defendant shall pay a fine of $500.00, processing fee of $30.00, and a special assessment of $10.00 for a

total financial obligation of $540.00, which shall be paid in full by 10/31/2019. Payments shall be made
payable to the Clerk, U.S.D.C., and mailed to:

CENTRAL VIOLATIONS BUREAU
PO BOX 780549

San Antonio, TX 78278
1-800-827-2982

Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation.
Defendant shall notify the court of any material change in Defendant's economic circumstances that might
affect Defendant's ability to pay the full financial obligation.

. The Defendant is ordered to personally appear for a Probation Review Hearing on 8/20/2020 at 10:00 am

before U.S. Magistrate Judge Stanley Boone. A status report regarding the Defendant's performance on
probation shall be filed 14 days prior to the Probation Review Hearing.

OTHER

7. The Defendant shall report to U.S. Marshals today for processing.

 
